309 F.2d 140
James Edward CORBETT, Appellant,v.UNITED STATES of America, Appellee.
No. 19708.
United States Court of Appeals Fifth Circuit.
Oct. 17, 1962.

James Edward Corbett, Pro se.
Emmett A. Moran, Asst. U.S. Atty., Jacksonville, Fla., Edward F. Boardman, U.S. Atty., Southern Dist. of Florida, by Samuel S. Jacobson, Asst. U.S. Atty., Southern Dist. of Florida, for appellee.
Before JONES and BELL, Circuit Judges, and ESTES, District Judge.
PER CURIAM.


1
James Edward Corbett has appealed from an order of the district court denying his motion to vacate and set aside a judgment and sentence imposed upon him.  The appellant's motion was made pursuant to 28 U.S.C.A. 2255.  The ground upon which relief was sought was that the appellant was mentally incompetent at the time of his trial which resulted in the sentence imposed upon him.  The district court appointed counsel, arranged for the presence of the appellant, and received the testimony of several psychiatrists.  Based upon this testimony, the court found that there was nothing upon which a finding could be based that appellant was anything other than mentally competent at the time of his trial and sentence.  Our examination of the entire record, including the evidence adduced before the district court, leads us to the conclusion that no determination could have been reached other than that pronounced by the district court.  Its order denying the motion is


2
Affirmed.